DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, and Species B, Figures 12-17, in the reply filed on 1/14/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: this application claims priority from provisional applications 62/032,417 filed 8/1/2014 and 62/150,950 filed 4/22/2015. The earlier provisional application, 62/032,417, does not provide support for “a first head portion pivot providing for rotational movement of the head portion, and a second head portion pivot providing for vertical movement of the head portion,” as recited in claim 1 of the instant application. Notably, the ‘417 provisional application includes written description support for only the first head portion pivot providing for rotational movement of the head portion, and lacks disclosure of a second pivot providing for vertical movement of the head portion.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The instant disclosure is directed to” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 each recite the limitation "the other direction" in line 3.  There is insufficient antecedent basis for this limitation in each of the claims. It is further unclear as to whether “a first direction” in line 2 of each claim is distinct from the first direction previously recited in claim 1.
Re Claim 10, it is unclear as to whether “a pivot stop” at the end of the claim is distinct from the “at least one pivot stop” previously recited in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,413,794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other claim 1 of the ‘794 patent includes all of the limitations of instant claim 1, with the exception of the features of “a first head portion pivot providing for rotational movement of the head portion, and a second head portion pivot providing for vertical movement of the head portion;” and claim 1 of the ‘794 requires “wherein whether the rear portion pivots in the first direction is regulated only by the body return spring and a pivot stop,” whereas instant claim 1 requires “at least one pivot stop to limit the amount the rear portion can pivot.” Regarding the now-recited first and second head portion pivots, those features are identically recited in claim 2 of the ‘794 patent, which depends from claim 1 of the ‘794 patent. Therefore, claims 1 and 2 of the ‘794 patent together teach the same features. Regarding the pivot stop, the claimed pivot stop of the ‘794 patent also limits the amount the rear portion can pivot (“whether the rear portion pivots…is regulated…by…a pivot stop”).
Claim 11 is identical to claim 3 of the ‘794 patent, and claim 12 is identical to claim 4 of the ‘794 patent, both claims 11 and 12 depending from instant claim 1, and both claims 3 and 4 of the ‘794 patent depending from that claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, U.S. Patent No. 5,286,032, in view of Donnelly, U.S. Patent No. 7,293,775 B1 (both submitted by Applicants on IDS filed 9/16/2019).
Re Claim 1, Spencer teaches a roping simulator comprising:
		a.	a body portion (10) having:
			i.	a rear portion (17) resembling an appearance of a body of a roping animal (see figure 3), the rear portion pivotable (via 75) in a first direction when a centrifugal force is generated (see figures 15-18, showing the rear portion capable of being pivoted, i.e. “pivotable,” if a centrifugal force is generated, and also 10:26-32; the limitation “pivotable…when a centrifugal force is generated” is functional language that Spencer is capable of, since if the sled 200 were to be pulled in a manner in which it underwent a right turn with fast enough force to overcome the resistance of the springs, then the rear portion would pivot in the first direction 261),
see figure 3), the head portion pivotable (via 63 or 41) in a second direction when a force other than the centrifugal force is applied to the head portion (see 5:28-32, 5:36-61, and figure 15), the head portion further comprising:
A first head portion pivot (63) providing for rotational movement of the head portion (see id. and figure 6), and
A second head portion pivot (41) providing for vertical movement of the head portion (see figure 3, 5:28-32),
			iii.	a body return spring (79) to bias the body portion into a body non-pivoted position (see 5:47-64), and
			iv.	a head return spring (67 or 57) to bias the head portion into a head non-pivoted position (see 5:28-32 and 5:44-47), wherein when the body portion is in the body non-pivoted position and the head portion is in the head non-pivoted position, the body portion and the head portion are aligned with one another (see, e.g., figure 2); and
		b.	a sled portion (200) connected to the body portion (see figure 1).
	Spencer is silent as to at least one pivot stop as claimed.
	Donnelly, similarly directed to a roping simulator, teaches that it is known in the art to have the simulator comprise a head portion (4b) and a rear portion (1) and at least one pivot stop (4) to limit the amount the rear portion can pivot. See figure 14 and 6:1-10.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the simulator of Spencer to have the at least one pivot 
	Re Claim 4, Spencer as modified by Donnelly teaches that the at least one pivot stop limits the amount the rear portion can pivot to 45 to 60 degrees from center. See Donnelly at figure 14 and 6:1-10, noting that “center” is construed to be the forward direction of the pivoted head of the roping simulator.
	Although Spencer as modified by Donnelly does not expressly disclose approximately 70 degrees from center, but only 45 to 60 degrees from the center, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the pivoting to be approximately 70 degrees from center, in order to increase the difficulty of roping the animal by providing for a greater range of motion, or to approximate the lifelike range of motion of a roping animal. It is noted that Applicants' specification does not allege any criticality of the claimed approximately 70 degrees, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re Claim 5, Spencer as modified by Donnelly teaches that the at least one pivot stop limits the amount the rear portion can pivot to 45 to 60 degrees from center (see Donnelly at figure 14 and 6:1-10, noting that “center” is construed to be the forward direction of the pivoted head of the roping simulator) in a first direction (see id., noting that the rear portion is pivoted with respect to the head portion) and to approximately zero degrees from center in the other direction. See id., noting that Spencer as modified 
Although Spencer as modified by Donnelly does not expressly teach approximately 70 degrees from center in the first direction, but only 45 to 60 degrees from center, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the pivoting to be approximately 70 degrees from center, in order to increase the difficulty of roping the animal by providing for a greater range of motion, or to approximate the lifelike range of motion of a roping animal. It is noted that Applicants' specification does not allege any criticality of the claimed approximately 70 degrees, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 7, Spencer as modified by Donnelly teaches that the first direction is the same as the second direction. See Spencer at 5:44-47, 5:55-61, and figures 15-18.
Re Claim 8, Spencer does not teach a leg portion connected to the body portion.
	Donnelly again teaches a leg portion (13) connected to the body portion (see figures 3 and 7), the leg portion including a pair of leg components (see figures 6 and 7) and a spring (16) biasing the leg components away from one another. See id. and figure 5, noting that the legs appear to be biased outwardly apart.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the simulator of Spencer to have a leg portion connected to the body portion, the leg portion including a pair of leg components and a spring biasing the leg components away from one another, as taught by Donnelly, in 
	Re Claim 10, Spencer as modified by Donnelly teaches that the sled portion includes a coupler (Spencer 255) for coupling to a vehicle (see Spencer at Abstract and 
column 9, lines 38-45) such that, when coupled, the vehicle pulls the sled portion and the body portion to simulate both forward movement of the roping animal (see id., specifically “is drawn by a mechanized vehicle”) and turning movement of the roping animal (see Spencer at figures 15-19, showing turning movement of the roping animal as it is pulled by the vehicle), the coupler configured such that when the vehicle turns (the limitation “when the vehicle turns” does not define the structure and is merely a functional recitation that a vehicle is capable of), a generated centrifugal force (by definition, centrifugal force is a force generated by a turning vehicle) causes the rear portion to pivot in the first direction (functional language that Spencer as modified by Donnelly is capable of—if the sled 200 were to be pulled in a manner in which it underwent a right turn with fast enough force to overcome the resistance of the springs, then the rear portion would pivot in the first direction 261), wherein pivoting of the rear portion in the first direction is regulated only by the body return spring (see Spencer at figure 9, 6:50-7:6, 8:29-33, and 10:11-18, noting that once the detent pin (133) is disengaged from stop bracket (141), no other structure regulates the pivoting of the rear portion) and a pivot stop (Donnelly 4). See Donnelly at figure 14 and 6:1-10 and modification of Spencer with the teachings of Donnelly in the rejection of claim 1 above.
	Re Claim 11, Spencer as modified by Donnelly teaches at least one spring (Spencer 67; “head return spring” of claim 1 is construed to be Spencer 57) to bias the head position to a neutral rotational position. See Spencer at figure 6 and 5:36-47.
See Spencer at figure 3 and 5:21-32.
Re Claim 13, Spencer as modified by Donnelly teaches at least one body covering (Spencer 39) attached to the body portion. See Spencer at figure 4.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Donnelly as applied to claim 1 above, and further in view of Bateman, U.S. Patent No. 7,175,440 B1 (cited on PTO-892 mailed 7/7/2017).
	Re Claim 2, Spencer as modified by Donnelly teaches that the roping simulator resembles the appearance of a cow. See Spencer at figure 1. Spencer as modified by Donnelly does not teach a plurality of wraps.
	Bateman, similarly directed to an animal simulator, teaches that it is known in the art to include a plurality of wraps (wraps forming 20, 60, 90, 145, 150) to resemble the appearance of the desired animal. See figure 1.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the simulator of Spencer as modified by Donnelly to comprise a plurality of wraps, as taught by Bateman, in order to better emulate the appearance of a cow.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Donnelly as applied to claims 1 and 8 above, and further in view of Dixon, U.S. Patent No. 9,629,337 B1.
Re Claim 3, Spencer as modified by Donnelly teaches a motor (Donnelly 6) connected to the body portion (see, e.g., Donnelly at figure 4) for imparting a movement See Donnelly at 7:6-17. Spencer as modified by Donnelly does not teach a hopping movement.
	Dixon, similarly directed to a roping simulator, teaches that it is known in the art for the simulator to comprise a motor (see 3:57-66) connected to a body portion (15) of the simulator for imparting a hopping movement to at least a portion of the body portion (16, 17) of the simulator. See 4:30-42 and 6:8-12.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the simulator of Spencer as modified by Donnelly to further include a motor connected to the body portion for imparting a hopping movement on at least a portion of the body portion, as taught by Dixon, in order to provide a roping simulator for more effective training, whose legs and body are able to move in a more realistic manner.	
Re Claim 9, Spencer as modified by Donnelly teaches a motor (Donnelly 6) connected to the body portion (see, e.g., Donnelly at figure 4) for imparting a movement of the leg portion. See Donnelly at 7:6-17. Spencer as modified by Donnelly does not teach a hopping movement.
	Dixon, similarly directed to a roping simulator, teaches that it is known in the art for the simulator to comprise a motor (see 3:57-66) connected to a body portion (15) of the simulator for imparting a hopping movement to a leg portion (16, 17) of the simulator. See 4:30-42 and 6:8-12.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the simulator of Spencer as modified by Donnelly to further include a motor connected to the body portion for imparting a hopping movement .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Donnelly as applied to claim 1 above, and further in view of Kelton, U.S. Patent No. 3,776,553.
	Re Claim 6, Spencer as modified by Donnelly teaches that the at least one pivot stop limits the amount the rear portion can pivot to 45 to 60 degrees from center (see Donnelly at figure 14 and 6:1-10, noting that “center” is construed to be the forward direction of the pivoted head of the roping simulator) in a first direction (see id., noting that the rear portion is pivoted with respect to the head portion) and to approximately zero degrees from center in the other direction. See id., noting that Spencer as modified by Donnelly teaches pivoting only in a single direction), wherein the center line is parallel to a forward direction of the roping simulator. 
Although Spencer as modified by Donnelly does not expressly teach approximately 70 degrees from center in the first direction, but only 45 to 60 degrees from center, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the pivoting to be approximately 70 degrees from center, in order to increase the difficulty of roping the animal by providing for a greater range of motion, or to approximate the lifelike range of motion of a roping animal. It is noted that Applicants' specification does not allege any criticality of the claimed approximately 70 degrees, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
See figure 6 and 4:35-56.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the at least one pivot stop of Spencer as modified by Donnelly to limit the amount the rear portion can pivot to approximately 70 degrees from center (Spencer as modified by Donnelly above to allow pivoting to approximately 70 degrees) in the other direction, as taught by Kelton, i.e. to move the pivot to the center of the head portion, rather than one side, in order to simulate head motions of a real steer in both directions. See Kelton at figure 6 and 4:35-56.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642